Citation Nr: 1138259	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  02-08 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran had active military service from January 1992 to August 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware. 

In his substantive appeal, received in June 2002, the Veteran requested a hearing before a member of the Board in Washington, D.C.  However, he canceled that request in writing in September 2002.  Neither the Veteran nor his representative has subsequently requested the hearing be rescheduled. 

In January 2004, the Board remanded the case for further development. 

The Board issued a decision in July 2006 that, inter alia, denied service connection for a bilateral knee disability.  The Veteran thereupon submitted an appeal to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2008, the Court issued an order granting a joint motion of the parties to vacate the Board's decision in regard to the issue of service connection for bilateral knee disability and returned the case to the Board for action in compliance with the joint motion. 

In February 2009 and May 2011, the Board remanded the case for further development.  The file has now been returned to the Board for further appellate action.


REMAND

In response to the Board's remand in February 2009, the Veteran was afforded a VA examination in July 2009 in which the examiner concluded that it was less likely than not that the Veteran's left knee disability was related to active service.  The examiner stated as rationale that there was lack of documentation of a knee injury in service.  In May 2011, the Board found that the examiner's opinion was inadequate in that he did not articulate a clinical rationale for his opinion and failed to consider the Veteran's own statements of his in-service injury.  As such, the claim was again remanded for an examination and opinion regarding the Veteran's bilateral knee disability.

In June 2011, the Veteran was afforded another VA examination.  The examiner concluded that he was unable to say without resorting to speculation whether the Veteran's knee disabilities were related to service due to lack of documentation.  He noted that, "[r]ationale is based upon available records, history, physical exam, and medical knowledge."  The Board, again, finds that this opinion is inadequate as the examiner failed to consider the Veteran's lay statements and articulate a clinical rationale.  Rationale noting that the examiner based his opinion on the records, exam, and his own medical knowledge is not an articulation of the reasoning behind the opinion.

The Veteran has contended that he had an undocumented knee injury in service, and a layperson is considered competent to report injuries and illnesses in service.  In addition, the Board noted in its last remand that it found the Veteran to be credible.  The record, also, does not contain any nexus opinion regarding service connection on a secondary basis, as originally claimed by the Veteran.  Therefore, the Board has determined that the Veteran should be afforded another VA examination to determine the nature and etiology of his right and left knee disabilities, with an opportunity for the examiner to consider the Veteran's lay statements.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of all updated treatment records from the Wilmington, Delaware VA Medical Center and any other outstanding records pertinent to the Veteran's claims 

2.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of each disorder of the knees present during the period of these claims.  The claims folder must be made available to and be reviewed by the examiner, and any indicated studies should be performed. 

Based upon the examination results and the review of the claims folder, the examiner should clearly identify all current disability/ies affecting the left and right knees, to include previously diagnosed bilateral degenerative joint disease and left knee meniscal tear.  Then, with respect to each such diagnosed disability, the physician should offer an opinion as to the following:

(a) whether there is a 50 percent or better probability that the disability had its onset in service or is otherwise medically related to in-service knee injuries as described by the Veteran; and

(b) whether there is a 50 percent or better probability that the disability was caused or permanently worsened by the Veteran's service-connected cervical and/or left shoulder disabilities.

If a service-connected disability aggravated any knee disability, the examiner should specify, if possible, the extent to which the disability was aggravated. 

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian. 

The rationale for all opinions expressed should must be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


